Citation Nr: 0010228	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  92-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to 
include skin cancer, as secondary to ionizing radiation 
exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
December 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  

In September 1994 the Board remanded this case for further 
development.  It has since been returned for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence shows that the veteran's 
skin disability, to include skin cancer, is not causally 
related to any inservice radiation exposure.  


CONCLUSION OF LAW

A skin disability, to include skin cancer, claimed as 
secondary to radiation exposure, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303(d), 3.309(d), 3.311 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board notes at the outset that the National Personnel 
Records Center (NPRC) indicated that they did not have any 
service medical records on file as they had been destroyed in 
the 1973 fire at the center.  

The RO subsequently sent a request for any records from the 
Army Surgeon General's Office (SGO).  The only records 
returned were morning reports documenting that the veteran 
was hospitalized in September 1957.  These reports do not 
specify the reason for the hospitalization.  

In December 1989 the veteran submitted a claim generally 
claiming service connection for radiation exposure.  

An undated dose report was submitted by the veteran in April 
1990.  The report indicated that he participated in radiation 
testing from May 1957 to September 1957 and that his total 
operation dose was 1.121.  

In September 1990 the veteran specified that he was entitled 
to service connection for, in pertinent part, a skin 
condition as secondary to radiation exposure.  

VA records from Shreveport dated from February 1990 to 
November 1990 documented a reported history of skin tumors; 
however, no specific diagnosis of a skin tumor or skin cancer 
was documented.  

In December 1990 the Defense Nuclear Agency (DNA, currently 
the Defense Threat Reduction Agency (DTRA)) noted that the 
veteran was a member of the 232nd Signal Company during 
Operation PLUMBBOB, an atmospheric nuclear test series at the 
Nevada Test Site in 1957.  

It was noted that the veteran had a total recorded dose of 
1.121 rem gamma.  A dose reconstruction indicated that he 
would have also received a probable total dose of 0.242 rem 
neutron.  It was also noted that there was no evidence to 
suggest that skin cancer was associated with radiation doses 
(external or internal) at the levels received by participants 
in atmospheric nuclear testing.  

In September 1991 the veteran submitted a fact sheet 
regarding Operation PLUMBBOB.  The report noted that 
Operation PLUMBOB was the sixth series of atmospheric nuclear 
weapons tests and that it lasted from April to October 1957.  
The report summarized the nature of the testing noting that 
the maximum level of exposure for any six month period was 
5.0 roentgens, and that of this amount, no more than 2.0 
roentgens was from prompt radiation.  

In a statement also received in September 1991, the veteran 
wrote that his job during Operation PLUMBBOB was to collect 
debris after the blast and that he wore no protective gear 
when doing so.  He reported that his skin became irritated 
following such work and that his skin problems stayed with 
him after his discharge from the military.  The veteran 
reported that some of the symptoms he had experienced were, 
in pertinent part, skin cancers.  

In October 1991 the veteran submitted a variety of documents, 
many of which duplicated records already on file.  One 
pertinent record not already of record was an article dated 
from March 1985 noting that it had been determined by the 
National Research Council that there was no consistent 
evidence of increased deaths from cancer or other diseases 
among veterans who participated in atmospheric nuclear 
testing between 1951 and 1957.  The only exception was an 
excess of leukemia for those veterans who participated in the 
"Smoky" test, which was one of the tests conducted during 
Operation PLUMBBOB.  However, it was concluded that the 
evidence could not convincingly either affirm or deny that 
the higher incidence of leukemia among Smoky participants was 
the result of radiation exposure incident to the tests.  When 
all tests were considered, it was noted that there was no 
significant evidence for an increase in leukemia or other 
malignant disease in nuclear test participants.  


In April 1991 the veteran was seen at the VA medical center 
in Shreveport with a reported history of skin cancers on his 
arms.  White, scaly lesions were noted on the forearms.  The 
diagnosis on follow-up was actinic keratosis.  

In March 1992 a hearing was conducted.  It was contended that 
service connection for skin cancer as secondary to exposure 
to radiation was warranted.  Transcript, p. 2.  The veteran 
testified to participating in 24 tests during which he did 
not wear protective gear.  Tr., pp. 2-3.  He reported having 
skin problems relating to bath soap while he was in the 
service, stating that the soap would cause a rash.  Tr., p. 
3.  

The veteran testified that he was continuing to have the same 
skin problems.  Tr., p. 4.  When asked if a doctor had ever 
told him he had skin cancer, the veteran answered, "No, sir.  
All he'd give me was some salve and said there was skin 
cancer."  Id.

When asked which doctor told him he had skin cancer, he 
testified that Dr. A.P., a VA physician, had told him he had 
skin cancer about one year prior.  Id.  However, he later 
testified that VA doctors had been unable to commit to saying 
what the skin problem was.  Tr., pp. 8, 10.  He testified to 
first noticing skin growths or tumors one year after he came 
out of service.  Tr., p. 6.  He testified that the family 
doctor had told him a growth on his face looked like skin 
cancer; however, he also testified that this doctor had 
passed away and that he had been unable to find his records.  
Tr., pp. 7-8.  

Records from the Shreveport VA Medical Center (VAMC) between 
December 1991 and April 1992 primarily document treatment of 
an inguinal hernia.  In March 1992 the veteran was treated 
for multiple sebaceous cysts.  An excision of a naries lesion 
was performed and it was found to be a cutaneous horn.  On 
follow-up, he reported that another such lesion had appeared 
on his left temple.  The assessment was, in pertinent part, 
multiple sebaceous cysts.  

During his next appointment in April 1992, it was noted that 
a pathology report had revealed benign squamous keratosis for 
one lesion and actinic keratosis for another lesion.  These 
lesions were excised.  The actual pathology report concluded 
that one lesion was consistent with hyperkeratotic actinic 
keratosis, and the other was consistent with benign squamous 
keratosis.  

Examination in December 1992 revealed a mobile nodule on the 
right posterior chest without tenderness.  Also noted were 
keratotic lesions on both arms.  VA progress notes through 
September 1994 do not document references to skin problems.  

In April 1995 a VA examination of the skin was conducted.  
The veteran reported having several tumors and skin problems 
since being involved in atomic bomb testing in Nevada.  
Examination revealed typical photo damage of the forearms 
with some scars from previous lesion removal.  No keratosis 
was noticed.  A lipoma or sebaceous cyst was noted on the 
trunk.  The impression actinic damaged skin probably related 
to sun exposure and a lipoma versus a sebaceous cyst removed 
from the trunk.  

In May 1996 Dr. J.C.J. noted that he had recently examined 
the veteran and found him to have chronic actinic damage of 
the skin, particularly from the waist up, covering about 60 
percent of his body surface.  Classic, chronic sun damage was 
noted on the face, arms, and dorsa of the hands.  The 
physician concluded that damage to the skin in non-sun 
exposed areas, covering about 50 percent of his body, "may 
well be due to radiation damage" incurred from exposure to 
nuclear radiation tests in the 1950s.  

In July 1997 the Defense Special Weapons Agency (DSWA, 
currently the DTRA) concluded that the total neutron dose 
sustained by the veteran during Operation PLUMBBOB was less 
than 0.3 rem.  The total dose from gamma radiation was 
estimated as being less than 1.1 rem.  It concluded that the 
total dose estimate (neutron and gamma) was 1.3 rem with an 
upper bound of 1.8.  His internal dose was estimated as being 
less than 0.1 rem.  

The DSWA noted that internally deposited radioisotopes in the 
body at levels associated with those experienced at 
atmospheric testing would present a minimal dose to the skin.  
It was also noted that there was no evidence of an 
association between skin cancer and radiation doses at the 
levels received by participants in atmospheric nuclear 
testing.  

In an undated medical treatise concerning exposure to 
radiation, it was noted that x-rays and gamma rays caused 
biological damage and that if a radiation injured cell did 
not die, a damaged chromosome or damaged piece of DNA would 
result in benign and malignant tumors.  It was stated that no 
amount of radiation exposure was risk free or totally safe; 
the only risk free dose was a zero dose.  

On VA examination for skin diseases in February 1998 it was 
noted that the veteran thought that his skin problems were 
related to radiation exposure during service.  He reported a 
history of skin problems dating back to service, but 
acknowledged that he knew of no definite skin cancer.  

Examination revealed classic actinic sun damage to the face, 
arms, dorsum of the hands, and dorsum of the forearms.  There 
were also scars from previous excisions of unknown lesions.  
The diagnosis was actinic damaged skin with thinning, 
pigmentation variation, keratoses, and cutaneous horns; a 
sebaceous cyst on the right posterior chest; and a 
neurofibroma versus skin tag on the left buttock area.  

It was noted that no available data confirmed skin cancers in 
the past.  The examiner concluded that actinic changes were 
predominant, and found that it was conceivable that radiation 
exposure may have been a minor factor; however, the examiner 
also found that no data indicated a relationship between his 
current skin status and his in-service skin status.  Medical 
impairment from skin findings was found to be negligible to 
minimal.  

In an April 1998 letter Dr. J.H.E. opined that the lesions on 
the veteran's were a pre-cancerous condition.  
The veteran was seen at a VA facility in December 1998 with a 
history of nuclear exposure and the removal of multiple skin 
cancers.  Examination revealed a large sebaceous cyst on the 
posterior chest wall.  

In February 1999 the veteran submitted an excerpt from the 
Merck Manual dealing with skin diseases as well as radiation 
reactions and injuries.  The portion dealing with skin 
disorders noted that malignant tumors may develop years after 
x-ray, medium burns, or arsenic ingestion.  It also generally 
discussed other forms of skin cancer.  

The portion discussing radiation reactions and injuries 
generally discussed accidents and deaths due to radiation.  
It went on to generally discuss the impact of ionizing 
radiation, noting that the relationship between the degree of 
damage caused and the healing or death of a cell were quite 
complex.  It discussed how radiation exposure was measured.  
It noted that low dose rates were of concern because of their 
potential for late somatic and long-term genetic effects, and 
the effects of radiation exposure on an individual were 
cumulative.  It noted that more severe or highly localized 
radiation exposure caused, in pertinent part, skin atrophy 
and ulceration, keratosis, and ultimately squamous cell 
carcinomas.  

In June 1999 the DTRA concluded that the veteran received the 
following skin doses to the skin: face (12.6 rem); dorsa of 
hands (19.8 rem); right interior chest (13.8 rem); right 
forearm (19.8 rem); right flank (16.3 rem); and the left 
posterior buttocks (16.3 rem).  

In July 1999 the Chief Public Health and Environmental 
Hazards Officer (hereinafter, Under Secretary for Health 
(USH)) noted that skin cancer usually was attributed to 
ionizing radiation at high doses, e.g. several hundred rads.  
She noted that radiation dermatitis typically followed high 
dose exposures (e.g. hundreds or thousands of rads), and that 
various skin changes had been described following such high 
doses of radiation, including the development of actinic 
keratoses; however, radiation was not specifically cited in 
discussions of seborrheic keratoses, cutaneous horns, or 
sebaceous cysts.  

In light of the above, the USH concluded that it was likely 
that any basal cancers that the veteran may have had could be 
attributed to ionizing radiation in service; however, it was 
also concluded that it was unlikely hat the veteran's 
keratoses or other skin disorders could be attributed to such 
exposure.  

In August 1999 the Director, Compensation and Pension Service 
(hereinafter, Under Secretary for Benefits (USB)) concluded 
that there was a reasonable possibility that any basal cell 
carcinoma which the veteran may have had was the result of 
exposure to ionizing radiation in service; however, he 
concluded that there was no reasonable possibility that the 
veteran's keratoses or other skin disorders could be 
attributed to such exposure.  

In September 1999 a fee basis examination was conducted.  It 
was noted that the veteran was involved in atomic testing.  
The veteran reported losing the hair on his head and eyebrows 
but that it grew back, and that the hair on his head actually 
grew back thicker.  He reported having several skin cancers 
removed from the forearms, nose, and scalp.  Examination of 
the skin revealed a skin tag on the right shoulder a cyst on 
the posterior torso, pigmentary changes in areas compatible 
with actinic dermatitis, and a few keratotic areas.  The 
examiner noted that none of these areas was suggestive of 
carcinoma.  The pertinent diagnosis was actinic dermatosis 
and keratoses.  

Criteria

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.309(d) (1999).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (1999).  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) (1999) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.  

With respect to the third method (direct service connection), 
pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  



Analysis

The Board first notes that the veteran is not entitled to 
presumptive service connection based on 38 C.F.R. § 3.309(d).  
While the evidence establishes that the veteran is a 
radiation exposed veteran, skin cancer is not one of the 
presumptive diseases included in section 3.309(d).  

As to the second method of establishing service connection, 
the Board notes that an appellant is not required to submit a 
traditional well-grounded claim under 38 C.F.R. 3.311.  
Instead, VA has established special procedures to follow for 
those veterans seeking compensation for diseases related to 
exposure to radiation in service.  See Hilkert v. West, 
11 Vet. App. 200 (1998); Wandel v. West, 11 Vet. App. 200 
(1998); see also Johnson v. West, U.S. Vet. App. No. 97-1562 
(May 26, 1999) (non-precedential opinion).  For the 
adjudication of claims under section 3.311, the benefit-of-
the-doubt rule under section 3.102 shall apply.  38 C.F.R. 
§ 3.311(f) (1999).  

In this regard, the Board notes that it has been determined 
that the veteran was exposed to ionizing radiation; has been 
indicated as possibly having a radiogenic disease pursuant to 
38 C.F.R. § 3.311(b)(4); and a dose assessment was provided.  

The record shows that the RO requested dose information from 
the DTRA, which found that the veteran participated in 
Operation PLUMBBOB and had an estimated total external dose 
of 1.3 rem with an upper bound of 1.8 rem.  It was estimated 
that his internal dose was less than 0.1 rem.  A medical 
opinion also was obtained from the VA USH, and the case was 
referred to the USB for further consideration pursuant to 
38 C.F.R. § 3.311.  Therefore, the Board is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran with respect to his claim 
is required to comply with § 5107(a).  In addition, the 
development requested by the Board in its September 1994 
remand has been completed by the RO.  Stegall v. West, 
11 Vet. App. 268 (1998).  



The Board notes that the majority of the veteran's service 
records were apparently destroyed by fire.  

Where the veteran's service medical records are lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In such cases where service records 
have been lost or destroyed, the Board is under a duty to 
advise the veteran of alternative forms of evidence that can 
be developed to substantiate the claim.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992).  

After being notified that the veteran's medical records may 
have been destroyed by fire, the RO, pursuant to the May 1994 
remand, sent a request for any SGO records.  Pursuant to this 
request, a copy of morning reports were sent to the RO.  

The veteran has submitted his own lay testimony as well as 
numerous documents concerning Operation PLUMBBOB and his 
participation in it.  In addition, the DTRA has provided a 
history of Operation PLUMBBOB and discussed the veteran's 
participation in the operation.  The Board therefore 
concludes that the RO has satisfied its duty to assist by 
obtaining alternative forms of evidence to help substantiate 
the veteran's claim.  

The Board notes that the veteran indicated at the hearing to 
being told by a VA physician that he had skin cancer.  Tr., 
p. 4.  However, he later testified that physicians at VA had 
been unwilling to commit a diagnosis of his skin disorder.  
Tr., pp. 8, 10.  In addition, the Board notes that the RO has 
obtained all VA records referred to by the veteran, and there 
is no documentation of a diagnosis of skin cancer in these 
records.  The veteran also referred to being diagnosed with 
skin cancer by his family physician; however, he indicated 
that his family doctor had passed away and that he had been 
unable to find his records.  Tr., pp. 7-8.  

With respect to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).

In light of the above, the Board concludes that the duty to 
assist has been satisfied in this instance.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim as to its 
consideration and development under 38 C.F.R. § 3.311.

The Board initially notes that the record shows diagnoses of 
actinic and benign squamous keratosis, sebaceous cysts, and 
actinic dermatosis.  

The Board notes that none of the above-mentioned diseases are 
listed as radiogenic under 38 C.F.R. § 3.311(b)(2); however, 
there are two physician opinions indicating a possible link 
between these skin disorders and his in-service radiation 
exposure.  Therefore, consideration of the veteran's skin 
disorder under 38 C.F.R. § 3.311 remains warranted.  
38 C.F.R. § 3.311(b)(4).  

In this regard, the Board notes that Dr. J.C.J. concluded in 
May 1996 that the actinic damage to non-sun exposed areas of 
skin "may well be due to radiation damage" incurred from 
nuclear radiation testing in the 1950s.  

In February 1998 a VA examiner indicated that it was 
conceivable that radiation exposure may have been a minor 
factor in the veteran's actinic skin damage.  

The Board is of the opinion that the probative value of these 
opinions are outweighed by other competent medical opinions 
of record.  

In particular, the July 1999 VA medical opinion of the USH 
concluded that it was unlikely that the veteran's keratoses 
or other skin disorders (excluding skin cancer) could be 
attributed to exposure to ionizing radiation during service.  

The USB found in August 1999 that there was no reasonable 
possibility that the veteran's keratoses or other skin 
disorders (not including skin cancer) resulted from radiation 
exposure.  

The Board concludes that these opinions have greater 
probative value because such opinions considered the specific 
dose estimates provided by the DTRA, cited to medical studies 
in support of their conclusions, 

In addition the opinions indicating a possible link are 
somewhat equivocal.  The first indicated that some of the 
actinic skin damage may well have been due to radiation 
exposure, and the second indicated that it was conceivable 
that radiation exposure may have played a minor role in his 
actinic skin damage.  These conclusions also appear to be 
more speculative in that they did not offer medical data in 
support of their conclusions.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that it is not error for the 
Board to favor opinion of one competent medical expert over 
that of another when the Board gives adequate statement of 
reasons and bases).

The veteran also submitted medical treatises concerning the 
impact of radiation exposure.  One generally put forth that 
no amount of radiation exposure outside of a zero dose was 
safe.  The other indicated that more severe or highly 
localized radiation exposure caused skin atrophy or 
ulceration and keratosis.  

However, the Board finds that the probative value of these 
treatises are lessened by their relatively general findings 
in comparison to other evidence of record.  See Wallin v. 
West, 11 Vet. App. 509, 513 (1998); Sacks v. West, 11 Vet. 
App. 314, 317 (1998).




For example, the veteran submitted another medical treatise 
specifically addressing Operation PLUMBBOB concluding that, 
as a whole, there was no significant evidence of increased 
deaths from cancer or other diseases among veterans who 
participated in atmospheric nuclear testing between 1951 and 
1957.  The USH, in concluding that it was unlikely that his 
keratoses or other skin disorders was related to in service 
radiation exposure, specifically cited to evidence in support 
of her conclusion, namely, to a document indicating that 
actinic keratoses developed after high doses of exposures 
(e.g. hundreds or thousands of rads), and that radiation had 
not been specifically cited in discussions of seborrheic 
keratoses, cutaneous horns, or sebaceous cysts.  

Regarding skin cancer, the USH and USB concluded that any 
basal cell skin cancers that the veteran may have had could 
be attributed to exposure to ionizing radiation in service 
(emphasis added).  Skin cancer is a radiogenic disease.  
38 C.F.R. § 3.311(b)(2)(vii).  

One physician opined that the lesions on the veteran's arm 
were pre-cancerous.  However, there is no medical 
documentation of an actual diagnosis of skin cancer anywhere 
in the record.  There are notations of the veteran's history 
of having several skin cancers removed; however, none of the 
actual records actually documenting the removal of lesions 
indicated a diagnosis of skin cancer.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Therefore, the veteran's claim 
for service connection for a skin disorder in terms of skin 
cancer must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

In light of the above, the preponderance of the evidence is 
against the veteran's claim for service connection under 
38 C.F.R. § 3.311.  Davis v. Brown, 10 Vet. App. 209 (1997); 
Rucker, 10 Vet. App. at 71.





The Board notes that service connection may be granted on a 
direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  Combee, 34 F.3d at 1044.  

As noted above, the veteran has not provided evidence that he 
is suffering from a current skin cancer disability.  There 
are no post-service medical records documenting a diagnosis 
of skin cancer.  

Because the veteran has failed to establish proof of a 
current diagnosis of skin cancer, the Board finds that his 
claim of entitlement to service connection for a skin 
disorder specifically in terms of skin cancer is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that veteran was not entitled to service connection 
where there was a total lack of evidence of any hypertension 
existing since service).

As noted above, two physicians have indicated a possible link 
between his diagnosed skin disorders (not skin cancer) and 
in-service radiation exposure.  Therefore, the claim for 
service connection of a skin disability (not including skin 
cancer) is well-grounded.  

Nevertheless, the Board has determined that the probative 
value of these opinions is outweighed by the conclusions 
presented by the USH and USB, and the veteran's claim must 
therefore be denied.  

The opinions of the USH and USB have greater probative value 
because they considered the specific dose estimates provided 
by the DTRA, cited to medical studies in support of its 
conclusion, and because the opinions indicating a possible 
link are somewhat equivocal.  




The first indicated that some of the actinic skin damage may 
well have been due to radiation exposure, and the second 
indicated that it was conceivable that radiation exposure may 
have played a minor role in his actinic skin damage.  These 
conclusions also appear to be more speculative in that they 
did not offer medical data in support of their conclusions.  
See Owens, supra.  


In addition, the Board notes that the record does not contain 
competent medical evidence linking the veteran's skin 
disorder to any other disease or injury sustained in service.  
There is no evidence that any chronic disease was shown in 
service or during an applicable presumption period.  Nor is 
there medical evidence of a relationship between the 
veteran's current skin disability and his alleged continuity 
of symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The Board further notes that the veteran's own statements 
claiming that he has skin cancer, or linking his other skin 
disability to service are not competent evidence.  While a 
lay person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  Neither is the Board 
competent to make such a determination without supporting 
medical or scientific evidence.  Id.  


For these reasons and bases and following a complete review 
of the record, the Board finds that the evidence does not 
establish that the veteran's skin disability, to include skin 
cancer, is related to his exposure to radiation or any other 
disease or injury during service.  Based upon a full review 
of the record, the Board finds that the evidence is not so 
evenly balanced as to require application of the benefit of 
the doubt in favor of the veteran.  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to a skin disability, to include skin cancer, as 
secondary to ionizing radiation exposure, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 
- 19 -


- 1 -


